DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendment of 12/15/2020 has been entered. Claims 1-6, 8-12, 14-16, and 21-24 are pending in this US patent application. Claim 12 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/06/2020.
Claims 1-6, 8-11, 14-16, and 21-24 are currently under examination and were examined on their merits.

Upon further consideration light of the art presented below, the species of ‘trehalose’ has been rejoined for examination with the elected sugar species ‘sucrose’.

Withdrawn Rejections
All rejections of claim 7 set forth in the previous Office action are withdrawn in light of the amendment of 12/15/2020, which cancelled claim 7.
The rejections of the claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 over Feng and on the ground of nonstatutory double patenting as set forth in the previous withdrawn in light of the amendment of 12/15/2020, which amended claims 1 and 14 to limit the source of the cellular material. Applicant’s arguments that the previous rejections did not address every limitation of the claims as amended have been found persuasive.

Claim Interpretation
Regarding the recitation of “large volume cellular material” in claim 1, the Examiner notes that “large volume” cellular material is defined in the instant specification as having a volume greater than 4 mL (page 6, paragraph 00035 of the specification as filed).
Claim 11 recites a clause regarding the cell viability of the cryopreserved cellular material following the cryopreservation protocol of claim 1, and claims 14 and 16 recite clauses regarding the cell viability of the cryopreserved cellular material following the cryopreservation protocol of claim 14. These clauses recite the intended result of performing the positively recited steps in claims 1 and 14. A clause in a method claim does not receive weight when it simply expresses the intended outcome of a process step positively recited. See MPEP § 2111.04 (I). As such, any prior art that reads on the positively recited steps of claim 1 will be interpreted to read on claim 11 as well, and any prior art that reads on the positively recited steps of claim 14 will be interpreted to read on the entirety of claim 14 as well as on claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-11, 14-16, and 21-24 are newly rejected as necessitated by amendment under 35 U.S.C. 103 as being unpatentable over US patent 6740484 granted to Khirabadi et al., issued 05/25/2004, in light of Chinese patent application CN 102550541 A filed by Feng et al., published 07/11/2012 (cited on the IDS filed 07/21/2020).

Please note: the page/paragraph numbers cited for the Feng document refer to the translated copy of this reference provided by Applicant with the IDS of 07/21/2020.

Khirabadi teaches a method for the vitrification of organs in a cryoprotectant solution by immersing the organ in increasing concentrations of cryoprotectant solution at a concentration sufficient for vitrification, rapidly cooling the tissue to a temperature between -80°C and the glass transition temperature, and further cooling the organ to a temperature below the glass transition temperature to vitrify the organ (see entire document, including column 4, lines 43-53; cf. claims 1, 6, 14, 21, 23, and 24; the Examiner notes that carrying out a process that results in the vitrification of an organ constitutes “obtaining a cryopreserved cellular material” as recited in claims 1 and 21 and “after completion of the preservation protocol, recovering the cryopreserved cellular material” as recited in claim 14; the Examiner further notes that this immersion protocol does not involve perfusion, thus satisfying the limitation “the cellular material is not contacted via perfusion with a cryoprotectant-containing solution before, during, or after the exposure to the cryoprotectant formulation” as recited in instant claims 23 and 24). The organs are treated such that viability is retained at a high level (column 4, lines 64-

However, Khirabadi does not teach the concentration of the trehalose and/or sucrose in the cryoprotectant solution. Khirabadi also does not teach that the organs are human organs.

Feng teaches a vitrified cryopreservation solution for the long-term preservation of organs (see entire document, including page 6, paragraph 1). The solution contains sucrose and DMSO at a concentration of 0.1-6 M (page 7, paragraph 2; see also claim 2; cf. claims 1, 8, 9, 14, and 21; the sugar concentration overlaps with the sugar concentrations recited in instant claims 1, 14, and 21, thus providing a prima facie case of obviousness; see MPEP § 2144.05 (I)). The vitrified cryopreservation solution is in a glassy state during the cooling and freezing process and does not form ice crystals, avoiding or reducing freezing damage to cells, protecting the integrity of cell structure 

While Khirabadi does not teach the concentration of the trehalose and/or sucrose in the cryoprotectant solution as recited in instant claims 1, 14, and 21, the amount of cryoprotectants, including sugars, in the solution would have been a matter of routine optimization. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of sucrose and/or trehalose in the cryoprotectant solution because the concentration of a cryoprotectant in a cryoprotectant solution is an art-recognized, result-effective variable known to affect the level of cryoprotection given by the solution, 
While Khirabadi does not teach that the blood vessels, heart valves, intestine, and pancreas vitrified by the method are obtained from humans, it would have been obvious to one of ordinary skill in the art to do so because Khirabadi teaches that the method encompasses any natural tissue or organ and because Feng teaches that human organs can be vitrified in solutions containing sugars and DMSO. One of ordinary skill in the art would have a reasonable expectation that using the vitrification process of Khirabadi to preserve human organs as suggested by Feng would successfully result in the preservation of the human organs.
Therefore, claims 1-6, 8-11, 14-16, and 21-24 are rendered obvious by Khirabadi in view of Feng and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-11, 14-16, and 21-24 are newly rejected as necessitated by amendment on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 6740484 in view of Feng et al., published 07/11/2012 (cited on the IDS filed 07/21/2020). The claims of ‘484 teach many of the elements of the instant claims but do not recite every element of claims 1-6, 8-11, 14-16, and 21-24, including preserving human organs in an ice-free state and the concentration of sucrose and/or trehalose. However, Feng teaches these elements, as discussed above. One of ordinary skill in the art would have a reasonable expectation that using an ice-free preservation protocol to preserve human organs as taught by 

Claims 1-6, 8-11, 14-16, and 21-24 are newly rejected as necessitated by amendment on the ground of nonstatutory double patenting as being unpatentable over claims 11-19 of U.S. Patent No. 7270946 in view of U.S. Patent No. 6740484 and Feng et al., published 07/11/2012 (cited on the IDS filed 07/21/2020). The claims of ‘946 teach many of the elements of the instant claims but do not recite every element of claims 1-6, 8-11, 14-16, and 21-24, including preserving large volume cellular material from the recited sources in an ice-free state. However, ‘484 and Feng teach these elements, as discussed above. One of ordinary skill in the art would have a reasonable expectation that using large organs of the recited sources and an ice-free preservation protocol as taught by ‘484 and Feng in the method of preserving living mammalian cellular material recited in the claims of ‘946 would successfully result in the preservation of the organs. Therefore, the instant claims are ‘rendered obvious’ by the claims of ‘946 in view of ‘484 and Feng and are rejected on the ground of nonstatutory, obviousness-type double patenting.

Claims 1-6, 8-11, 14-16, and 21-24 are newly rejected as necessitated by amendment on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8017311 in view of U.S. Patent 6740484 and Feng et al., published 07/11/2012 (cited on the IDS filed 07/21/2020). The claims of ‘311 teach many of the elements of the instant claims but do not recite every element of claims 1-6, 8-11, 14-16, and 21-24, including preserving large volume cellular material from the recited sources in an ice-free state. However, ‘484 and Feng teach these elements, as discussed above. One of ordinary skill in the art would have a reasonable expectation that using large organs and an ice-free preservation protocol as taught by ‘484 and Feng in the method of preserving living mammalian cellular material recited in the claims of ‘311 would successfully result in the preservation of the organs. Therefore, the instant claims are ‘rendered obvious’ by the claims of ‘311 in view of ‘484 and Feng and are rejected on the ground of nonstatutory, obviousness-type double patenting.

Claims 1-6, 8-11, 14-16, and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 20, 21, and 23-26 of U.S. Patent No. 8440390 in view of U.S. Patent 6740484 and Feng et al., published 07/11/2012 (cited on the IDS filed 07/21/2020). The claims of ‘390 teach many of the elements of the instant claims but do not recite every element of claims 1-6, 8-11, 14-16, and 21-24, including preserving large volume cellular material from the recited sources. However, ‘484 and Feng teach these elements, as discussed above. One of ordinary skill in the art would have a reasonable expectation that using large human organs as taught by Feng from the sources taught by ‘484 in the method of preserving living mammalian cellular material recited in the claims of ‘390 would successfully result in the preservation of the organs. Therefore, the instant claims are  in view of ‘484 and Feng and are rejected on the ground of nonstatutory, obviousness-type double patenting.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        03/02/2021